Citation Nr: 0520422	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a respiratory 
disorder, to include asthma.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and panic 
attacks.

4.  Entitlement to service connection for malaria.

5.  Entitlement to a compensable disability rating for right 
eye keratitis.  


REPRESENTATION

Appellant represented by:	Edith F. Moates, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his brother-in-law


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1943 to February 
1946 and from March 1951 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran, his wife, and his brother-in-law  testified 
before the undersigned at a Travel Board hearing in April 
2005.  A transcript of that hearing has been associated with 
the claims folder.  

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of asthma or any respiratory 
disorder in service or for many years thereafter, and no 
competent evidence of a nexus between the veteran's disorder 
and his periods of active duty service.  

3.  There is no evidence of an acquired psychiatric disorder, 
to include depression and panic attacks, in service or for 
many years thereafter, and no competent evidence of a nexus 
between the veteran's disorder and his period of active duty 
service.  

4.  There is no competent evidence of a current diagnosis of 
malaria or any residual of malaria.  

5.  With respect to the veteran's right eye keratitis, the 
evidence reveals best corrected visual acuity of 20/40 in the 
right eye and 20/20 in the left eye; there is no evidence of 
active keratitis pathology, visual field loss, or pain, rest 
requirements, or episodic incapacity associated with the 
service-connected keratitis. 


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disorder, to include 
asthma, is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.316 (2004).  

2.  Service connection for an acquired psychiatric disorder, 
to include depression and panic attacks, is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.316 (2004).

3.  Service connection for malaria is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

4.  The criteria for a compensable disability rating for 
right eye keratitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.84a, 
Diagnostic Code 6001 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in October 2002 and 
September 2004, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence that veteran was 
responsible to provide.  In addition, the May 2004 statement 
of the case includes the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  Finally, during the April 2005 Travel Board 
hearing, the undersigned provided additional guidance as to 
the requirements for prevailing on the issues on appeal.  
Accordingly, the Board finds that the veteran has received 
all notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board observes that VCAA notice must be provided before 
the initial unfavorable determination by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
RO provided its initial VCAA notice in October 2002, prior to 
the December 2002 adverse determination on appeal, such that 
there is no conflict with Pelegrini.  

The Board also observes that notice consistent with 
38 U.S.C.A. § 5103(a) must also conform to 38 C.F.R. 
§ 3.159(b)(1) and request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, although the VCAA 
notice letters to the veteran do not specifically contain 
this request, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The letters specifically identified 
certain evidence that the RO would secure.  They also asked 
the veteran to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure.  In addition, the 
letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In addition, the Board emphasizes that neither the veteran 
nor his representative has made any showing or allegation of 
prejudicial error in the provision of VCAA notice in this 
appeal.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, a medical examination, and 
all private medical records as identified and authorized by 
the veteran.  In addition, the veteran has provided two 
private medical statements.  The Board acknowledges that the 
RO has not secured VA examinations or opinions with respect 
to the claims for service connection for asthma, a 
psychiatric disorder, and malaria.  VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  As discussed in detail, 
below, the Board finds that there is insufficient evidence to 
trigger the duty to secure a medical examination or opinion 
in any of these service connection claims.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. 
§ 5103A(d)).

In addition, the Board notes that, following the Travel Board 
hearing, the veteran's representative submitted statements 
from two private physicians, M. Wellington, D.O., and T. 
Denton, D.O.  Dr. Denton's statement indicated that the 
veteran's treatment records had been destroyed.  Dr. 
Wellington's statement indicated that a copy of medical 
records could be provided if needed.  However, when the 
veteran's representative submitted these statements, she did 
not include an authorization for VA to obtain any records 
from Dr. Wellington or otherwise request that VA obtain these 
records.  The Board emphasizes that veteran and his 
representative had previously been informed, by way of the 
RO's October 2002 and September 2004 letters, that a signed 
release was necessary for VA to secure any private medical 
records on his behalf.  In addition, during the April 2005 
Travel Board hearing, the undersigned explained that records 
from these physicians could be helpful in adjudicating the 
appeal and, after some discussion, indicated that the record 
would be held open for the veteran to submit such records.  
VA is required to make reasonable efforts to obtain relevant 
private records that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  A claimant 
must cooperate fully with VA's efforts, must provide enough 
information to locate and identify the records, and, if 
necessary, must authorize the release of the records.  
38 C.F.R. § 3.159(c)(1)(i) and (ii).  Under these 
circumstances, the Board finds no error in declining to 
remand the appeal in order to attempt to secure from the 
veteran or his representative an authorization to secure 
records from Dr. Wellington.   

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Exposure to specified vesicant agents during active military 
service under the circumstances described together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition.  38 C.F.R. § 3.316(a).  The presumption of service 
connection is as follows: (1) full-body exposure to nitrogen 
or sulfur mustard during active military service together 
with the subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers: Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma of the skin; (2) 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma or chronic obstructive pulmonary disease; 
and 
(3) full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia. Id.  Service connection will 
not be established if the claimed condition is due to the 
veteran's own willful misconduct or there is affirmative 
evidence that establishes a non-service-related supervening 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Initially, the Board finds that the claim for service 
connection for malaria must be denied.  An award of service 
connection requires competent evidence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, there is no 
competent evidence showing that the veteran has malaria or 
any residual thereof.  In fact, there is no evidence that the 
veteran ever had malaria.  During the April 2005 Travel Board 
hearing, the veteran specifically denied having malaria in 
service.  In the absence of evidence showing current malaria 
or residual of malaria, the preponderance of the evidence is 
against service connection for malaria.  38 U.S.C.A. § 
5107(b).  

The veteran seeks service connection for asthma and for an 
acquired psychiatric disorder, to include depression and 
panic attacks.  He alleges that both disabilities may be 
related to mustard gas to which he was exposed during his 
first period of service during World War II.  

Private medical evidence indicates that the veteran is 
diagnosed with and treated for asthma and anxiety.  
Initially, the Board observes that neither anxiety nor any 
other psychiatric disorder is a specified disorder for 
purposes of presumptive service connection due to exposure to 
vesicant agents in service.  38 C.F.R. § 3.316(a).  
Therefore, with respect to the claim for service connection 
for anxiety, the presumption is not for application. Id.  

The Board notes that asthma is a specified disorder for 
purposes of presumptive service connection on the basis of 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service.  38 C.F.R. § 3.316(a)(2).  
The matter for determination, then, is whether the veteran 
experienced full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service.  The veteran's 
service record shows that during World War II, he was 
stationed in New Guinea and the southern Philippines from 
about June 1944 to about January 1946.  However, the evidence 
available to the Board does not support a finding that the 
veteran incurred any exposure to nitrogen or sulfur mustard 
or Lewisite during active military service.  Service medical 
records are negative for any mention of such exposure or 
treatment for any associated malady.  The veteran has not 
provided, and the Board is not aware of, any evidence of use 
of vesicant agents in the Philippines during the veteran's 
service in that region.  In fact, he testified only that he 
believed he might have been exposed to mustard gas in Leyte.  

In the May 2004 substantive appeal, the veteran's 
representative argues that the veteran's development of 
keratitis in service supports the conclusion that he was 
exposed to mustard gas in service.  As stated above, service 
connection is presumed when there is full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of disorders 
including keratitis.  38 C.F.R. § 3.316(a)(1).  However, 
service medical records show that the veteran initially 
presented with keratitis in December 1943, months before he 
began service in New Guinea and the southern Philippines.  
Therefore, the veteran's in-service keratitis does not 
support a finding of exposure to mustard gas in service.  
Absent evidence of such exposure, presumptive service 
connection for asthma is not warranted.  38 C.F.R. § 
3.316(a)(2).   

Having ruled out service connection on a presumptive basis, 
the Board must consider service connection for both asthma 
and a psychiatric disorder on a direct basis.  Combee, 34 
F.3d at 1043.  Review of the veteran's service medical 
records discloses the report of his separation examination in 
February 1946, at which time examination of the lungs and 
chest X-rays were normal.  Similarly, the veteran's 
psychiatric status was determined to be normal.  In addition, 
examination of the lungs and chest and chest X-rays were 
normal at the time of the veteran's January 1951 enlistment 
examination and June 1952 separation examination.  
Psychiatric examination was also normal at each time.  The 
veteran was treated for disorders including sinusitis and 
pharyngitis, but no respiratory disorder such as asthma.  
Thus, there is no evidence of asthma or any chronic 
respiratory disorder and no evidence of any psychiatric 
disorder in service.  Therefore, there is no basis for 
awarding service connection due to chronicity in service or 
subsequent continuous symptoms of a disorder first seen in 
service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
97.    

Moreover, the Board finds that there is no competent evidence 
of a nexus between the veteran's asthma or his psychiatric 
disorder and his periods of active duty service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, records from D. Parker, M.D., indicate 
that the veteran first presented for evaluation of wheezing 
in October 2001.  The diagnosis was asthmatic bronchitis.  He 
had smoked for 43 years, but quit about 14 years ago, when he 
developed wheezing and coughing.  His medical history was 
negative for any respiratory problems.  There was no mention 
in any of the treatment records of any type of chemical 
exposure at any time and no reference to his periods of 
service.  Similarly, records from J. Love, M.D., indicate 
that the veteran initially presented in October 2000 with 
complaints including anxiety.  The initial and subsequent 
treatment records were negative for any reference to or 
mention of the veteran's periods of active service.  

In an April 2005 statement, M. Wellington, D.O., related that 
he had treated the veteran since November 1993.  He stated 
that the veteran had a significant history of severe anxiety, 
allergic rhinitis, and reactive airway disease/asthma.  The 
psychiatric and respiratory problems were moderately severe.  
In a May 2005 statement, T. Denton, D.O., indicated that he 
had treated the veteran from 1962 to 1982.  He related that 
he treated the veteran for severe anxiety, panic attacks, 
allergies, asthma, and sinusitis.  He saw the veteran, on 
average, two to three times per month from 1962 to 1982.  
Neither statement includes any evidence or opinion that links 
either the asthma or the psychiatric disorder to the 
veteran's periods of service.  Absent any competent evidence 
or opinion that establishes a relationship between the 
veteran's respiratory and psychiatric disorders and his 
periods of active service, service connection may not be 
granted. Id.       

The Board notes that the veteran and his wife testified that 
he had nervous problems since completing his first period of 
service.  They also suggested that he may have had treatment 
for a respiratory disorder in service.  As lay persons, the 
veteran and his spouse are competent to testify as to the 
symptoms he experienced and behaviors she observed, 
respectively.  However, they are not competent to offer an 
opinion as to whether the veteran's current problems are 
related to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Thus, the Board finds that the 
preponderance of the evidence is against service connection 
for a respiratory disorder, to include asthma, and an 
acquired psychiatric disorder, to include depression and 
panic attacks.  38 U.S.C.A. § 5107(b).    
Increased Disability Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right eye keratitis is currently evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(Code) 6001, keratitis.  38 C.F.R. § 4.84a.  Notes specify 
that for disabilities that include keratitis, in chronic 
form, are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 
10 percent during continuance of active pathology.  The 
minimum evaluation during active pathology is 10 percent.  
See 38 C.F.R. § 4.31 (where the Schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).   

The RO secured records from D. Pickard, M.D., dated from 
August 2001 to March 2002.  The records disclosed regular 
evaluations for right eye complaints.  The diagnoses included 
corneal opacity, corneal scar, blepharitis, and dry eye.  On 
the request form, Dr. Pickard indicated that the veteran's 
best corrected visual acuity was 20/40-1 in the right eye and 
20/20 in the left eye and that the diagnosis was corneal 
opacity of the right eye.   

The veteran was afforded a VA ophthalmology examination in 
November 2002.  He related having scarring in the right eye 
since service.  He had a history of cataract surgery.  
Examination revealed best corrected visual acuity of 20/40 in 
the right eye and 20/20 in the left eye.  Anterior segment 
examination revealed a diffuse stromal scar of about the 
lateral one-third of the cornea extending to the visual axis 
in the right eye.  The remainder of the examination was 
normal.  The diagnosis was old corneal stromal scar of the 
right eye.  

The Board finds that this evidence does not reflect an 
overall disability picture that warrants a compensable rating 
under Code 6001.  38 C.F.R. § 4.7.  First, there is no 
evidence of active pathology that would support a minimum 10 
percent rating.  Second, there is no residual of keratitis 
that warrants a compensable evaluation.  Visual acuity of 
20/40 in the right eye and 20/20 in the left eye is 
noncompensable.  See 38 C.F.R. § 4.84a, Code 6079.  There is 
no evidence of visual field loss.  Treatment records and VA 
examination are negative for evidence of pain, rest 
requirements, or episodic incapacity associated with the 
service-connected keratitis.  Accordingly, the Board finds 
that the preponderance of the evidence is against a 
compensable disability rating for right eye keratitis.  
38 C.F.R. § 4.3.   


ORDER

Service connection for a respiratory disorder, to include 
asthma, is denied.

Service connection for an acquired psychiatric disorder, to 
include depression and panic attacks, is denied.

Service connection for malaria is denied.  

A compensable disability rating for right eye keratitis is 
denied.  


REMAND

The veteran seeks service connection for hearing loss.  
Records of a private audiology evaluation conducted in 
September 2002 appears to demonstrate that the veteran has 
hearing loss disability for VA compensation purposes.  See 
38 C.F.R. § 3.385.  The record shows that during his second 
period of service the veteran worked as an airframe 
repairman.  Thus, as noted in an April 2004 memorandum to the 
file by the Decision Review Officer, exposure to noise in 
service may be conceded.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  Review of the claims folder reveals that the 
veteran was scheduled for a VA audiology examination in April 
2004 but that a misunderstanding or miscommunication 
prevented him from undergoing the examination.  During the 
April 2005 Travel Board hearing, the veteran indicated that 
he was willing to report for such an examination.  The Board 
will remand the case so that the veteran may be scheduled for 
a VA audiology examination to determine the nature and 
etiology of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for an audiology 
examination to determine the nature and 
etiology of his hearing loss.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report 


must indicate whether such review was 
accomplished.  The examination should 
include any test or study deemed 
necessary by the examiner.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.

The examiner is asked to determine 
whether the veteran has hearing loss 
disability for VA purposes (see 38 C.F.R. 
§ 3.385) and, if so, whether is a 50 
percent probability or greater ("as 
likely as not") that the hearing loss is 
related to the veteran's period of active 
service.  The examiner should explain any 
opinion provided.  If the examiner cannot 
provide the requested opinion, the report 
should so state.  

2.  After ensuring the proper completion 
of all development, the RO should 
readjudicate the issue of service 
connection for hearing loss.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


